         Case 3:18-cv-01762-HZ        Document 1         Filed 10/03/18    Page 1 of 14




Thomas Lether, OSB #101708
Eric J. Neal, OSB #110268
Lether & Associates, PLLC
1848 Westlake Ave N. Suite 100
Seattle, WA 98109
T: 206.467.5444
F: 206.467.5544
tlether@letherlaw.com
eneal@letherlaw.com
Attorneys for United States Fire
Insurance Company



                         UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF OREGON – PORTLAND DIVISION

 UNITED STATES FIRE INSURANCE
 COMPANY, a Delaware Corporation;                  No.

                       Plaintiff,                  COMPLAINT IN INTERPLEADER
        v.

 MOTHER EARTH SCHOOL, an Oregon
 Non-Profit Corporation; BRICE LEMKE,
 Guardian ad litem for B.L., a minor under the
 age of 14; MICHELLE MOORE, Guardian
 ad litem for S.M. and S.M., both minors under
 the age of 14; JOHN AND JANE DOES 1
 THROUGH 25, all whose true names are
 unknown;

                      Defendant,


       Plaintiff in Interpleader United States Fire Insurance Company (hereinafter “USFIC”)

submits the following Complaint in Interpleader.

                                       I.     PARTIES

       1.1    Plaintiff in Interpleader USFIC is a foreign insurer organized under the laws of

the State of Delaware and is licensed to transact business in Oregon and at all material times

has transacted business in Oregon.

                                                                     LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 1                                      1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WASHINGTON 98109
                                                                   P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ         Document 1      Filed 10/03/18      Page 2 of 14




       1.2     Defendant in Interpleader Mother Earth School (hereinafter “Mother Earth

School”) was at all times material an Oregon non-profit corporation, doing business as an

outdoor school for pre-school and elementary school-aged children. At all material times,

Mother Earth School had its principal place of business in Multnomah County, Oregon. Upon

information and belief, Mother Earth School is no longer operating.

       1.3     Upon information and belief, Defendant in Interpleader B.L.., is a female minor

child, DOB 2012, and a resident of Clackamas County, Oregon. B.L. is represented by her

natural and legal father, Brice Lemke, who is serving as B.L.’s Guardian ad litem in this case

and who, upon information and belief, is also a resident of Clackamas County, Oregon.

       1.4     Upon information and belief, Defendant in Interpleader S.M. (hereinafter

“S.M.(1)”), is a female minor child, DOB 2012, and a resident of Clackamas County, Oregon.

Upon information and belief, Defendant in Interpleader S.M. (hereinafter “S.M.(2)”), is also a

female minor child, DOB 2012, and a resident of Clackamas County, Oregon. Upon

information and belief, S.M.(1) and S.M.(2) are biological twins of one another. S.M.(1) and

S.M.(2) are represented by their natural and legal mother, Michelle Moore, who is serving as

S.M.(1) and S.M.(2)’s Guardian ad litem in this case and who, upon information and belief, is

also a resident of Clackamas County, Oregon.

       1.5     Upon information and belief, Defendants John and Jane Does 1 through 25 (the

“Jane Doe Defendants”) are individuals that are other potential abuse victims whose names and

addresses of residences are unknown.

                            II.     JURISDICTION AND VENUE

       2.1     For the purposes of diversity, USFIC is a citizen of the States of Delaware. All

Defendants are citizens of the State of Oregon. Diversity is therefore complete.



                                                                     LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 2                                      1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WASHINGTON 98109
                                                                   P:(206)467-5444 F: (206) 467-5544
            Case 3:18-cv-01762-HZ            Document 1        Filed 10/03/18       Page 3 of 14




        2.2       This action includes claims for insurance benefits that are in excess of $75,000.

        2.3       Jurisdiction is properly before this Court pursuant to U.S.C. 28 §1332 et seq. as

complete diversity exists among the parties and the amount in controversy exceeds $75,000.

        2.4       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and 1397. This action

involves multiple claims to insurance proceeds arising out of negligence and premise liability

claims that are alleged to have occurred in Multnomah County, Oregon. All claimants are

believed to reside in this judicial district. As a result, venue is properly before this Court.

                                               III.    FACTS

A.      Background Facts Regarding the B.L. Lawsuit.

        3.1       On June 7, 2018, Brice Lemke, acting as Guardian ad litem for B.L., filed a

lawsuit and commenced an action against Mother Earth School entitled Brice Lemke, Guardian

ad litem for L.B. v. Mother Earth School, Multnomah County Circuit Court, State of Oregon,

Cause No. 18CV23482 (hereinafter the “Underlying L.B. Lawsuit”)1.

        3.2       In the Complaint filed in the Underlying L.B. Lawsuit, B.L. alleges that at all

material times Mother Earth School was an outdoor school for pre-school and elementary

school-aged children operating in Multnomah County, Oregon. B.L. alleges that Mother Earth

School was managed, overseen, and operated by certain adult volunteers and employees, who

were duly authorized agents acting within their scope of agency with Mother Earth School.

        3.3       B.L. further alleges that in the Spring of 2017 she was a student and paying

customer duly enrolled in the preschool portion of Mother Earth School.




        1
            In the Underlying Lawsuit, B.L. was referred to as “L.B.” This appears to be a scrivener’s error.

                                                                              LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 3                                               1848 WESTLAKE AVE N., SUITE 100
                                                                               SEATTLE, WASHINGTON 98109
                                                                            P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ         Document 1       Filed 10/03/18     Page 4 of 14




       3.4     B.L. further alleges that during this time period another student, identified as

“Boy No. 1”, attended Mother Earth School and became friends with another boy, identified as

“Boy No. 2”.

       3.5     B.L. alleges that Boy No. 1 and Boy No. 2 bullied B.L. by physically and

verbally harassing her. B.L. alleges that agents of Mother Earth School knew, or in the exercise

of due diligence should have known, that Boy No. 1 and Boy No. 2 were harassing L.B.

       3.6     B.L. further alleges that Mother Earth School had received notice that Boy No. 1

was dangerous to other children prior to him enrolling in Mother Earth School. B.L. also

alleges that Mother Earth School received complaints from parents of other students that Boy

No. 1 was harassing other children.

       3.7     B.L. further alleges that on or about June 1, 2017, while at school, Boy No. 1

and Boy No. 2, working in concert with one another, attacked and battered B.L. while she was

in the woods, in a physically helpless position, and further subjected her to sexual abuse by

touching her genitals with their hands and a foreign object.

       3.8     B.L. alleges that she suffered non-economic damages in the amount of

$1,000,000.00 as a direct and proximate result of this alleged conduct. Specifically, B.L.

alleges she has incurred, and will incur in the future, severe and debilitating physical, mental,

and emotional injury, including pain and suffering, physical and emotional trauma, and

permanent psychological damage.

       3.9     B.L. also alleges that she suffered economic damages in the amount of

$20,000.00 as a direct and proximate result of the alleged conduct. Specifically, B.L. alleges

she has incurred mental health counseling and medical expenses of $10,000.00, and in the




                                                                     LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 4                                      1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WASHINGTON 98109
                                                                   P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ         Document 1       Filed 10/03/18        Page 5 of 14




future will incur mental health counseling and medical expenses in the amount of an additional

$10,000.00.

       3.10    Based on the allegations set forth in her Complaint, B.L. has asserted causes of

action against Mother Earth School in the Underlying L.B. Lawsuit for premises liability and

negligence.

       3.11    In total, B.L. alleges damages of $1,020,000.00 against Mother Earth School in

the Underlying L.B. Lawsuit.

B.     Background Facts Regarding S.M.(1) and S.M.(2) Claimants.

       3.12    Michelle Moore, as Guardian ad litem for S.M.(1) and S.M.(2), has also alleged

various instances of sexual and physical abuse committed against S.M.(1) and S.M.(2) at the

former premises of the Mother Earth School. Michelle Moore has alleged that Mother Earth

School is liable for negligence in relation to its alleged acts and omissions, but Michelle Moore,

S.M.(1), and S.M.(2) have not commenced a lawsuit against Mother Earth School at this time.

       3.13    Specifically, Michelle Moore alleges that S.M.(1) and S.M.(2) were enrolled at

the preschool/kindergarten formerly operated by Mother Earth School during the 2016 – 2017

schoolyear.

       3.14    Michelle Moore has further alleged that in the Fall of 2016, another student

began molesting S.M.(1) and S.M.(2) at the premises of the Mother Earth School. Michelle

Moore alleges that the abuse continued for at least several months.

       3.15    Michelle Moore has further alleged that the abuse of S.M.(1) and S.M.(2) was

first reported to representatives of the Mother Earth School in the Fall of 2016, and that

additional concerns were raised throughout the school year. However, Michelle Moore alleges




                                                                        LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 5                                         1848 WESTLAKE AVE N., SUITE 100
                                                                         SEATTLE, WASHINGTON 98109
                                                                      P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ         Document 1      Filed 10/03/18        Page 6 of 14




that representatives of the Mother Earth School disregarded these allegations and initially took

no action.

       3.16    Michelle Moore alleges she filed a report with the Oregon State Department of

Human Services in June 2017 regarding the alleged misconduct.

       3.17    Michelle Moore has alleged that the misconduct at issue resulted from the

Mother Earth School’s negligence and lack of appropriate training.

       3.18    Michelle Moore has alleged damages in an unknown amount arising from the

Mother Earth School’s alleged negligence, which includes but is not limited expenses related to

mental health counseling.

C.     Background Facts Regarding the Jane Doe Defendants.

       3.19    Upon information and belief, there are other individuals who were formerly

students at the Mother Earth School who are potential abuse victims. It is believed that any

such individuals may have suffered damages and may at some point in time assert claims

against the Mother Earth School for its alleged acts and omissions regarding the abuse.

       3.20    At this time, the identity of these potential abuse victims is unknown. As a

result, they have been identified in this Complaint as the Jane Doe Defendants.

D.     The USFIC Insurance Policy.

       3.21    At the time of the alleged abuse, Mother Earth School was insured pursuant to a

commercial general liability policy issued by USFIC to Mother Earth School, as part of its

membership in the purchasing group Sports and Recreation Providers Association. The policy,

policy number SRPGPM-101-0716, was in effect during the September 2, 2016 to

September 2, 2017 policy period (hereinafter, the “USFIC Policy”).




                                                                       LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 6                                        1848 WESTLAKE AVE N., SUITE 100
                                                                        SEATTLE, WASHINGTON 98109
                                                                     P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ         Document 1         Filed 10/03/18    Page 7 of 14




       3.22    The USFIC Policy provides liability coverage pursuant to the Commercial

General Liability Coverage Form CG 00 01 04 13. The USFIC Policy provides coverage

pursuant to its terms and conditions and not otherwise.

       3.23    The USFIC Policy has liability limits in the amount of $1,000,000 per

occurrence, and a general aggregate limit of $2,000,000.

       3.24    The USFIC Policy also contains and is subject to an Abuse or Molestation

Endorsement Exclusion and Limited Exception to Exclusion with Coverage Sublimit, Coverage

Form FSPG 101.0.0027 02 12 (hereinafter, the “Abuse Endorsement”).

       3.25    Pursuant to the Abuse Endorsement, the liability limits for any applicable abuse

or molestation-related claim is limited to a $100,000 sublimit for each occurrence, and a

$100,000 general aggregate sublimit.

       3.26    In part, the insuring agreement in the Commercial Liability Coverage Form

provides as follows:

          SECTION I – COVERAGES

          COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

           1. Insuring Agreement

               a.      We will pay those sums that the insured becomes legally
                       obligated to pay as damages because of “bodily injury” or
                       “property damage” to which this insurance applies. We will
                       have the right and duty to defend the insured against any
                       “suit” seeking those damages. However, we will have no duty
                       to defend the insured against any “suit” seeking damages for
                       “bodily injury” or “property damage” to which this insurance
                       does not apply. We may, at our discretion, investigate any
                       “occurrence” and settle any claim or “suit” that may result.
                       But:
                       (1)     The amount we will pay for damages is limited as
                               described in Section III – Limits Of Insurance; and
                       (2)     Our right and duty to defend ends when we have used
                               up the applicable limit of insurance in the payment of


                                                                      LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 7                                       1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WASHINGTON 98109
                                                                    P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ       Document 1        Filed 10/03/18          Page 8 of 14




                            judgments or settlements under Coverages A or B or
                            medical expenses under Coverage C.

                     No other obligation or liability to pay sums or perform acts or
                     services is covered unless explicitly provided for under
                     Supplementary Payments – Coverages A and B.

              b.     This insurance applies to “bodily injury” and “property
                     damage” only if:
                     (1)   The “bodily injury” or “property damage” is caused by
                           an “occurrence” that takes place in the “coverage
                           territory”;
                     (2)   The “bodily injury” or “property damage” occurs
                           during the policy period; and
                     (3)   Prior to the policy period, no insured listed under
                           Paragraph 1. Of Section II - Who Is An Insured and no
                           “employee” authorized by you to give or receive notice
                           of an “occurrence” or claim, knew that the “bodily
                           injury” or “property damage” had occurred, in whole
                           or in part. If such a listed insured or authorized
                           “employee” knew, prior to the policy period, that the
                           “bodily injury” or “property damage” occurred, than
                           any continuation, change or resumption of such
                           “bodily injury” or “property damage” during or after
                           the policy period will be deemed to have been known
                           prior to the policy period.

CG 00 01 04 13, page 1 of 16.

       3.27   Under the terms of the USFIC Policy, the Abuse Endorsement states as follows:

      ABUSE OR MOLESTATION ENDORMSENT EXCLUSION AND LIMITED
          EXCEPTION TO EXCLUSION WITH COVERAGE SUBLIMIT

    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                LIMITS OF INSURANCE
  Each Occurrence Limit                      See limit set forth in the certificate of coverage issued to
                                             the “Named Insured Member”
  Aggregate Limit                            See limit set forth in the certificate of coverage issued to
                                             the “Named Insured Member”

   A. COVERAGE – ABUSE OR MOLESTATION




                                                                        LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 8                                         1848 WESTLAKE AVE N., SUITE 100
                                                                         SEATTLE, WASHINGTON 98109
                                                                      P:(206)467-5444 F: (206) 467-5544
        Case 3:18-cv-01762-HZ         Document 1       Filed 10/03/18       Page 9 of 14




      1. With respect to any claims arising out of or related to, directly or indirectly, actual or
         threatened abuse or molestation that are not otherwise excluded from coverage as set
         forth below and that otherwise qualify for coverage under the terms of the policy, the
         following conditions and limitations apply:

         a. The most we will pay for any damages for “bodily injury”, “property damage” or
            “personal and advertising injury” arising out of or related to, directly or indirectly,
            actual or threatened abuse or molestation is the Limit of Insurance set forth in the
            Certificate of Coverage issued to the “Named Insured Member” which shall be
            either $100,000 or another specified amount up to the maximum amount of
            $1,000,000, regardless of the number of:
             (1) Insureds;
             (2) Claims made or “suits” brought; or
             (3) Persons or organizations making claims or bringing “suits”.

         b. Subject to the General Aggregate Limit, the most we will pay for the sum of all
            damages because of all “bodily injury”, “property damage” and “personal and
            advertising injury” arising out of or related to, directly or indirectly, actual or
            threatened abuse or molestation is the Aggregate Limit set forth in the Certificate
            of Coverage issued to the “Named Insured Member”.

         c. Subject to Paragraph b. above, the most we will pay for damages because of all:

             (1) “Bodily injury” and “property damage” arising out or related to, directly or
             indirectly, any one “occurrence” of actual or threatened abuse or molestation;
             and
             (2) “Personal and advertising injury” sustained by any one person or organization
             caused by an offense arising out of or related to, directly or indirectly, actual or
             threatened abuse or molestation; is the Each Occurrence Limit set forth in the
             Certificate of Coverage issued to the “Named Insured Member”.

         d. Regardless of the number of acts of actual or threatened abuse or molestation, or
            the period of time over which such acts take place, or the number of persons upon
            whom such acts are inflicted, all “bodily injury”, “property damage” or “personal
            and advertising injury” arising out of or related to, directly or indirectly, such acts
            committed by one individual or by to or more individuals acting together or in
            concert, will be considered one “occurrence” subject to Abuse or Molestation
            Each Occurrence Limit set forth in the Certificate of Coverage issued to the
            “Named Insured Member”.

         e. No coverage is afforded under this Policy for any claim arising out of or related
            to, directly or indirectly, actual or threatened abuse or molestation which is part of



                                                                      LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 9                                       1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WASHINGTON 98109
                                                                    P:(206)467-5444 F: (206) 467-5544
        Case 3:18-cv-01762-HZ          Document 1       Filed 10/03/18       Page 10 of 14




               a series of related acts of actual or threatened abuse or molestation if the first such
               series of acts took place outside the policy period.

     B. EXCLUSIONS

       The following exclusion is added to 2. Exclusions under SECTION I – COVERAGE A
       – BODILY INJURY AND PROPERTY DAMAGE LIABILTY and SECTION 1 –
       COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY:
       ABUSE OR MOLESTATION EXCLUSION AND LIMITED EXCEPTION TO
       EXCLUSION

       This insurance does not apply to “bodily injury”, “property damage” or personal and
       advertising injury” arising out of the actual or threatened abuse or molestation by anyone
       of any person.

       However, subject to all other terms of the policy, this exclusion does not apply to claims
       against an insured for failing to prevent or stop any abuse or molestation, provided the
       insured did not:

       (1) participate in the abuse or molestation; or
       (2) remain passive upon gaining actual or constructive knowledge of the abuse or
           molestation.
       All other terms and conditions remain unchanged.

FSPG 101.0.0027 02 12, pages 1 – 2.

       3.28    As a result, it is understood that the only insurance proceeds that are potentially

subject to the abuse-related claims at issue is contained within the $100,000 abuse sublimit.

E.     The Multiple Claims Against the USFIC Policy’s Liability Limits.

       3.29    As set forth in the Underlying L.B. Lawsuit, B.L. has made a liability claim

against the Mother Earth School. B.L. alleges, in part, that the Mother Earth School’s

negligence caused him to suffer damages in the amount of $1,020,000.00.

       3.30    A claim was made to USFIC in relation to B.L.’s alleged damages and the

Underlying L.B. Lawsuit.

       3.31    B.L. has indicated a belief that she is entitled to insurance proceeds available

under the USFIC Policy that was issued to the Mother Earth School.


                                                                        LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 10                                        1848 WESTLAKE AVE N., SUITE 100
                                                                         SEATTLE, WASHINGTON 98109
                                                                      P:(206)467-5444 F: (206) 467-5544
           Case 3:18-cv-01762-HZ      Document 1       Filed 10/03/18      Page 11 of 14




       3.32    Michelle Moore, on behalf of S.M.(1) and S.M.(2), has also made a liability

claim to USFIC relating to the alleged negligence of the Mother Earth School.

       3.33    S.M.(1) and S.M.(2) have not disclosed the amount and extent of the damages

they claim to have suffered as a result of the alleged negligence of the Mother Earth School.

       3.34    S.M.(1) and S.M.(2) have indicated a belief that they are entitled to insurance

proceeds available under the USFIC Policy that was issued to the Mother Earth School.

       3.35    In addition to the three claims made by L.B., S.M.(1), and S.M.(2), upon

information and belief, USFIC understands there are other individuals, the Jane Doe

Defendants, who were formerly students at the Mother Earth School who are potential abuse

victims.

       3.36    It is believed that the Jane Doe Defendants may have suffered damages

allegedly arising out of the Mother Earth School’s alleged negligence.

       3.37    At this time, none of the Jane Doe Defendants have made a claim against the

Mother Earth School or to USFIC. However, upon information and belief, one or more of the

Jane Doe Defendants may assert claims against the Mother Earth School at some point in time

for Mother Earth School’s alleged negligence regarding the abuse.

       3.38    Upon information and belief, USFIC understands that one or more of the Jane

Doe Defendants may claim they are entitled to insurance proceeds available under the USFIC

Policy that was issued to the Mother Earth School

       3.39    The amount and extent of the Jane Doe Defendants’ alleged damages is

unknown at this time.

       3.40    Based on these known and unknown claims, the total amount claimed against

Mother Earth School exceeds the available abuse sublimit set forth in the USFIC policy.



                                                                      LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 11                                      1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WASHINGTON 98109
                                                                    P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ        Document 1       Filed 10/03/18      Page 12 of 14




                       IV.    CAUSE OF ACTION – INTERPLEADER

       4.1     Pursuant to 28 U.S.C. § 1335, USFIC is in possession of insurance proceeds in

the amount of $100,000.00 for which multiple parties are asserting claims of right.

       4.2     USFIC does not take any position as to which party(ies) or claimant(s) may be

entitled to these insurance proceeds, or the amount to which any particular party or claimant

may be entitled.

       4.3     Pursuant to 28 U.S.C. § 1335, USFIC disclaims any right to the disputed funds

and will deposit the full amount of such money with the Clerk of the Court in order to fulfill

USFIC’s obligation to make these indemnity proceeds available to claimants.

       4.4     USFIC asks that the Court make any and all necessary orders for the

distribution, preservation, or protection of the subject funds as allowed by 28 U.S.C. § 1335,

1397, 2361, and Fed. R. Civ. P. 22, for any parties claiming an entitlement thereto.

                      V.     REQUEST FOR DECLARATORY RELIEF

       5.1     An actual and justiciable controversy exists as to whether USFIC has, by

depositing the disputed funds with the Clerk of the Court pursuant to 28 U.S.C. § 1335 and

bringing this Complaint in Interpleader pursuant to 28 U.S.C. § 1335, 1397, 2361, and Fed. R.

Civ. P. 22, fulfilled its duty to indemnify its insureds pursuant to the terms and conditions of

the subject policy.

       5.2     USFIC asks that the Court grant declaratory relief pursuant to 28 U.S.C. § 2201

and Fed. R. Civ. P. 57 by entering a judicial determination that USFIC has no further obligation

to provide any further indemnity to Mother Earth School with respect to any claims arising

from the alleged acts or omissions that underlie this Complaint in Interpleader.




                                                                      LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 12                                      1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WASHINGTON 98109
                                                                    P:(206)467-5444 F: (206) 467-5544
         Case 3:18-cv-01762-HZ        Document 1      Filed 10/03/18       Page 13 of 14




       5.3     USFIC reserves the right to withdraw its defense of any pending claims, and to

deny defending any future claims, upon the disbursement of insurance proceeds from the

Court’s registry.



                               VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff United States Fire Insurance Company prays for judgment

against Defendants in Interpleader and each of them as follows:

       6.1     That the Defendants in Interpleader be required to interplead and litigate

amongst themselves their claims to the proceeds described herein.

       6.2     That the Court determine and enter any appropriate orders setting forth the

proper recipients of the proceeds described herein.

       6.3     For a declaration that USFIC is not obligated to pay any costs accruing in this

action pursuant to 28 U.S.C. § 1335 and 2361.

       6.4     For a declaration that USFIC has fully complied with its duty to indemnify its

insureds for the claims arising from the underlying conduct and that USFIC does not owe any

further duty to indemnify any insureds or any other party.

       6.5     For a declaration that USFIC has fully complied with its duty to indemnify its

insureds for the claims arising from the underlying conduct and that USFIC does not owe any

further duty to indemnify any insureds or any other party.

       6.6     For a declaration that USFIC is authorized to withdraw its defense of any

pending claims, and deny defending any future claims, upon the disbursement of insurance

proceeds from the Court’s registry.




                                                                      LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 13                                      1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WASHINGTON 98109
                                                                    P:(206)467-5444 F: (206) 467-5544
        Case 3:18-cv-01762-HZ         Document 1       Filed 10/03/18     Page 14 of 14




       6.7    That USFIC be awarded its costs in bringing this action to be determined by the

Court and paid out of the proceeds described herein.

       6.8    For such other and further relief as the Court deems just and equitable.




       DATED this 3rd day of October, 2018.
                                            LETHER & ASSOCIATES, PLLC
                                            /s/ Thomas Lether
                                            /s/ Eric J. Neal____________________
                                            Thomas Lether, OSB #101708
                                            Eric J. Neal, OSB #110268
                                            1848 Westlake Ave N., Suite 100
                                            Seattle, WA 98109
                                            Telephone: (206) 467-5444
                                            Facsimile: (206) 467-5544
                                            tlether@letherlaw.com
                                            eneal@letherlaw.com
                                            Attorneys for United States Fire Insurance Company




                                                                     LETHER & ASSOCIATES PLLC.
COMPLAINT IN INTERPLEADER - 14                                     1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WASHINGTON 98109
                                                                   P:(206)467-5444 F: (206) 467-5544
